Citation Nr: 0619243	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-26 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for service 
connection for numbness in left lower lip.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1979.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision the 
Department of Veterans Affairs (VA) Regional office in 
Portland, Oregon (RO).


FINDING OF FACT

The veteran's numbness in left lower lip is not manifested by 
a compensable disability.


CONCLUSION OF LAW

The criteria for a compensable evaluation for numbness in 
left lower lip have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.71a, 
Diagnostic Codes 8399-8307 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no 


issue as to providing an appropriate application form or 
completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to initial VA 
adjudication, VA notified the veteran by a letter dated 
February 2003, of the information and evidence needed to 
substantiate and complete his claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The letter also informed the 
veteran that VA would obtain medical records from VA and any 
other medical records about which the veteran notified them.  
The veteran was advised that it was his responsibility to 
either send private medical treatment records, or to provide 
a properly executed release so that VA could request the 
records on his behalf.  The veteran was also told, 
essentially, to provide all evidence pertaining to his claim.  
See 38 C.F.R. § 3.159(b)(1).  The provisions of 38 C.F.R. 
§ 3.159(b)(1) were provided to the veteran in the statement 
of the case.  It is clear from these documents that the RO 
was asking for any records related to the veteran's claim.  
The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

The February 2003 letter did not include notice of disability 
ratings or effective dates, but there is no prejudice to the 
veteran by proceeding to the merits of the claim because the 
veteran was advised in the May 2004 statement of the case 
regarding disability ratings.  In addition, the effective 
date for the grant of service connection and the assignment 
of the initial disability rating in this case is the day the 
claim was filed, which is the earliest possible date under 
the regulations.  See 38 C.F.R. § 3.400 (2005); see also 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet. App. March 3, 2006); Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In any event, as an increased initial 
compensable evaluation is being denied herein, any questions 
as to the appropriate disability rating or effective date 
assigned for such a rating are rendered moot.  The Board also 
notes that the veteran has not challenged the effective date 
assigned for the establishment of service connection.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
pertinent service medical records and private medical records 
have been associated with the claims file.  The veteran was 
afforded a VA examination in connection with this claim, to 
which he failed to appear.  The veteran was asked to advise 
VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Dingess/Hartman, Nos. 01-1917, 
02-1506; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply here, because the current appeal is based on 
the assignment of an initial evaluation following an initial 
award of service connection for numbness in left lower lip.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

VA compensation for numbness in left lower lip was granted, 
under the provisions of 38 U.S.C.A. § 1151, by a July 2003 
rating decision and a noncompensable evaluation was assigned 
by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 8307, 
effective August 23, 2003.  See 38 C.F.R. § 4.20 (2005).

The record shows that a March 1999 VA examination was done 
following complaints of numbness of the left lower lip 
following the draining of an abscess in the left lower lip 
and the removal of a tooth from the left lower jaw in 
February 1999.  The examination report stated that the lip 
was subjectively numb, numb to light touch, and motor 
functions were intact.  Bruising and swelling was noted on 
the veteran's left lower lip.  The diagnosis was a bruised 
nerve and a healing incision.

A follow-up VA examination report in March 1999 shows that 
the veteran continued to complain of numbness in his left 
lower lip.  The report shows that the veteran claimed 
difficulty speaking and swallowing at this time and that mild 
swelling of the left lower lip was present.  The lip was 
subjectively numb to palpation and motor functions were 
intact.  The diagnosis was a bruised nerve and a healing 
incision.

A third follow-up VA examination report was done in March 
1999 following continuing complaints of numbness of the lower 
lip.  Pain was noted at the left lower gum line near the 
extraction site.  The diagnosis was a healing dental incision 
and numbness.

The record includes a VA neurologic outpatient report from 
December 2003 for follow-up for chronic numbness of the left 
lower lip.  On examination, facial sensation was intact, 
bilaterally.

The veteran was notified in September 2004 that a VA cranial 
nerve examination was scheduled in September 2004, but he 
failed to report for it.  When a veteran fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2005).

Under 28 C.F.R. § 4.124a, Diagnostic Code 8307, neuritis of 
the seventh cranial nerve is evaluated in accordance with the 
percentage ratings for Diagnostic Code 8207.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by such 
organic changes will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis.  38 C.F.R. § 4.123 (2005).

Under the criteria of Diagnostic Code 8207 a 10 percent 
rating is assigned for incomplete, moderate paralysis of the 
seventh (facial) cranial nerve.  A 20 percent rating is 
assigned for incomplete, severe paralysis of the seventh 
(facial) cranial nerve.  A 30 percent rating is assigned for 
complete paralysis of the seventh (facial) cranial nerve.

The evidence of record shows that in March 1999 the veteran 
had chronic numbness of the left lower lip, with no motor 
function impairment.  Although the veteran complains of 
chronic numbness, the evidence of record shows no objective 
findings of more than sensory impairment that is mild in 
degree, such that a compensable rating would not be 
appropriate.  There is no evidence of muscle atrophy or loss 
of reflexes.  Thus the criteria for an initial compensable 
rating for numbness of the left lower lip have not been met.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8307.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the veteran does 
not meet the criteria for a compensable rating, the 
preponderance of the evidence is against the claim and the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for numbness in left lower 
lip is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


